Exhibit 10.14

REXNORD

MANAGEMENT

INCENTIVE

COMPENSATION PLAN

(“MICP”)



--------------------------------------------------------------------------------

REVISED: June 18, 2009

Plan Name:

Rexnord Management Incentive Compensation Plan (MICP)

Plan Objectives:

Establish a meaningful variable compensation component of an attractive
pay-for-performance total cash compensation program designed to support the
achievement of Outstanding Strategic, Financial and Operational Performance

Plan Term:

The Plan commences on the first day of the fiscal year and ends on the last day
of the fiscal year

Plan Eligibility:

As approved by the CEO, in consultation with the Chairman of the Board.

Target Bonus Levels:

Determined based on a mix of level-of-impact toward the achievement of Company
objectives, and sound pay-for-performance total cash compensation guidelines

Performance Measures:

 

•  

Budgeted EBITDA (Earnings before interest, taxes, depreciation and amortization)

 

•  

Debt Reduction / Divisional Cash Flow

 

•  

Non-financial Goals & Objectives (Personal Performance Factor)

Plan Design:

Payout Determined by Formula

 

Year End     Individual     Financial*     Personal    

 

Bonus

Payout

Base   X   Target   X   Factor   X   Performance   =   Salary     Bonus %      
  Factor    

 

* NOTE - Financial Factor may be determined by a “mix” of more than one
Organizational Financial Factor (percentage weighted – example: 80% Division +
20% Corporate)



--------------------------------------------------------------------------------

Performance Criteria:

 

Individual Achievements   =   “Personal Performance Factor” TEAM Achievements  
=   “Financial Factor”

Company Financial Factor based on:

 

•  

EBITDA*

 

•  

Debt Reduction/Divisional Cash Flow*

 

* NOTES:

 

  •  

EBITDA & Debt Reduction/Cash Flow targets will be recommended by Management,
reviewed/approved by the Chairman, and then approved by the Compensation
Committee of the Board of Directors of RBS Global, Inc, (the “Compensation
Committee”).

 

  •  

% weighting of EBITDA and Debt Reduction/Cash Flow will normally be 50%/50%
(variances from this weighting will be recommended by Management and
reviewed/approved by the Chairman)

Financial Thresholds

Minimum EBITDA or Minimum Debt Reduction/Divisional Cash Flow thresholds must be
achieved in order to trigger a potential bonus payment under the plan (“The
Cliff”)

 

“Cliff”   =   80% - 90% of Target*

 

* NOTES

 

  •  

Corporate will be at 90%

 

  •  

Business Units will normally be at 80% (Chairman to approve any business units
at the 90% cliff)

 

Upper Limit   =   None (No Cap)

Performance Range:

 

  •  

See examples in Addendum A



--------------------------------------------------------------------------------

Financial Factor Calculation Example:

 

EBITDA as a % of the Financial Factor calculation

   =    50 % 

Debt Reduction as a % of the Financial Factor

   =    50 % 

Cliff

   =    90 % 

% of EBITDA Target Achieved

   =    110 % 

 

% of Divisional Cash Flow Achieved

   =    97 % 

Calculation:

  1.25 x .50    =    .625      .85 x .50    =    .425   

 

Company Financial Factor

   =    1.05   

Personal Performance Factor

 

•  

Based primarily on Individual Non-Financial Goals & Objectives

 

  •  

Re-enforce Cross-Functional / Business Teamwork

 

  •  

DIFFERENTIATE for Performance

 

•  

Range

 

0   1.0   1.5 Unacceptable   Meets Expectations   Outstanding

 

•  

Focus - No More Than Five Personal Objectives Which:

 

  •  

Generally Tie to Strategy Deployment Objectives

 

  •  

Are Aggressive

 

  •  

Are Measurable

 

  •  

Are Critical to Business Success



--------------------------------------------------------------------------------

•  

Setting Objectives

 

  •  

Common Format

 

LOGO [g32252g07i28.gif]

 

MICP Non-Financial Goals & Objectives PARTICIPANT INFORMATION                 
Name:                         Title:        Fiscal Year:              
Business Unit:                         Supervisor                              
               Supervisor Evaluation #  

Non-Financial Objectives

  Goals
(Measures/Targets)  

Results

  Weight
(%)    Personal
Performance
Factor
(see scale below)   Weighted
PPF 1       Associate Comments:        0                     
Supervisor Comments:                               2       Associate Comments:  
     0                      Supervisor Comments:                               3
      Associate Comments:        0                      Supervisor Comments:  
                            4       Associate Comments:        0
                     Supervisor Comments:                               5      
Associate Comments:        0                      Supervisor Comments:         
                        

Personal Performance Factor Scale

0.0                                                                
 1.0                                        
                        1.5                         

Unacceptable                                 Meets expectations
(“Budget”)        Outstanding Performance (“SOP”)

  0%        0.00

 

GOAL & OBJECTIVES AGREED TO
AT THE BEGINNING OF  THE YEAR  

EVALUATION OF GOALS & OBJECTIVES
AT THE END OF THE YEAR

                                        Associate Signature & Date  

Associate Signature & Date

                                        Manager Signature & Date  

Manager Signature & Date

                                        One-over-One Manager Signature & Date  

One-over-One Manager Signature & Date

   

Following Signature the “One-Over-One Manager” should send copies of this form
to the Associate’s Manager and HR

(it will be HR’s responsibility to ensure that this closed-loop process is
followed)

     

Following Signature the “One-Over-One Manager” should send copies of this form
to the Associate’s Manager and HR

(it will be HR’s responsibility to ensure that this closed-loop process is
followed)

            

PLEASE NOTE: ALTHOUGH THE FORM CALLS FOR SIGNATURE FOLLOWING YEAR-END; THIS
SHOULD NOT BE CONFUSED WITH THE NEED FOR VERY REGULAR/MONTHLY REVIEW BETWEEN
ASSOCIATE & MANAGER THROUGHOUT THE YEAR ON PROGRESS/ COUNTERMEASURES – THE
OBJECTIVE IS TO ENABLE ACHIEVEMENT OF THE HIGHEST LEVEL OF STRETCH PERFORMANCE
POSSIBLE



--------------------------------------------------------------------------------

Annual Payout Calculation Example:

 

Year End     Individual's     Company     Personal Base   X   Target   X  
Financial   X   Performance Salary     Bonus%     Factor     Factor

 

March 31st Base Salary   =   $115,000 Individual Target Bonus % / $   =   15% /
$17,250 Company Financial Factor   =   1.05 Personal Performance Factor   =  
1.15

Actual Payout = $115,000 x .15 x 1.05 x 1.15 = $20,829

Miscellaneous Plan Guidelines:

 

•  

The Plan will be administered in accordance with the following guidelines:

 

  •  

Plan Design & Continuation – to be determined by the Compensation Committee.

 

  •  

Plan Participation – to be determined by the CEO, in consultation with the
Chairman.

 

  •  

Payout Calculations and Timing – the Compensation Committee shall approve the
total annual payout, as well as specific payouts to the CEO and the other Named
Executive Officers. The rest of the payouts shall be approved by the CEO, in
consultation with the Chairman.

 

  •  

The CEO shall apply discretionary management judgment, as appropriate, in
administering all other aspects of the Plan, based on specific business
situations or individual considerations. The CEO may delegate the daily
administration of the Plan to other managers and associates, including payments
of the amounts to be issued to participants under the Plan.

 

•  

Plan participants must be employed by the Company on the date of payment in
order to qualify for payout (normally June)

 

  •  

Exceptions due to retirement, disability, or death will be at the sole
discretion of the CEO, in consultation with the Chairman.

 

•  

Promotions / Transfers

 

  •  

Where a transfer from one organizational unit to another organizational unit
occurs during the Plan year, the individual will receive a pro-rated award based
on time and base salary / target MICP % in the multiple assignments

 

  •  

When a promotion occurs and the associate remains in the same organizational
unit, the base salary and target MICP % in effect @ year-end (3/31) will be used
for the entire year

 

•  

Partial Year participants will normally be eligible for a payment on a pro rata
amount calculated at a rate of 1/12 of the annual amount for each complete
calendar month

 

•  

Each Plan Participant will receive individual written notification of the
following plan details at the beginning of each fiscal year:

 

  •  

Financial Factor “Mix”

 

  •  

Applicable EBITDA and Debt Reduction/Divisional Cash Flow Targets

 

  •  

% Weighting of EBITDA & Debt Reduction/Divisional Cash Flow in calculating
Financial Factor

 

  •  

Guidelines for Establishing Participant’s Annual Personal Objectives



--------------------------------------------------------------------------------

Addendum A

(Performance Ranges by Cliff %)

 

•  

For 90% Cliff

 

Performance of EBITDA & Debt Reduction / Modified Cash Target Achievement  

90% of

Target

 

100% of

Target

 

105% of

Target

 

110% of

Target

 

115% of

Target

 

120% of

Target

 

125% of

Target

 

130%

or > of

Target

Financial Factor   50%   100%   112.5%   125%   150%   175%   200%  

225%

and >*

 

** For each additional 5% increase in the percent of Target Bonus Plan
Achievement above 115%, the financial factor will increase 25%.

 

•  

For 80% Cliff

 

Performance of EBITDA & Debt Reduction / Modified Cash Target Achievement  

80% of

Target

 

90% of

Target

 

100% of

Target

 

105% of

Target

 

110% of

Target

 

115% of

Target

 

120% of

Target

 

125% of

Target

 

130%

or > of

Target

Financial Factor   40%   50%   100%   107.5%   115.5%   130.5%   145.5%   160.5%
 

175.5%

and >*

 

* For each additional 5% increase in the percent of Target Bonus Plan
Achievement above 115%, the financial factor will increase 15%.

 

* NOTE – Regardless of Cliff %, any business segment with financial targets that
are either negative or under a million dollars will be treated outside the
payout matrix above. The payout methodology will be developed and agreed upon
between the Management Team and Finance and will be approved by the CEO, in
consultation with the Chairman.